Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 23, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128340                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                  SC: 128340
                                                                     COA: 256534
                                                                     Kent CC: 01-002731-FC
  KENNETH JAY HOULIHAN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 10, 2005
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(l), we direct
  the Clerk to schedule oral argument on whether to grant the application or take other
  peremptory action permitted by MCR 7.302(G)(l). The parties are directed to file
  supplemental briefs by October 24, 2005, addressing whether the holding in Halbert v
  Michigan, 545 US ___; 125 S Ct 2582; 162 L Ed 2d 552 (2005), retroactively applies to
  defendant’s motion for relief from judgment from his plea-based conviction where the
  trial court denied his request for the appointment of appellate counsel to assist him in
  pursuing a direct appeal. In addressing this issue, the parties may benefit from
  considering Teague v Lane, 489 US 288, 356; 109 S Ct 1060; 103 L Ed 2d 334 (1989),
  Beard v Banks, 542 US 406; 124 S Ct 2504; 159 L Ed 2d 494 (2004), and Howard v
  United States, 374 F3d 1068 (CA 11, 2004).

         We further order the Kent Circuit Court to appoint the State Appellate Defender
  Office to represent the defendant in this Court.

        The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae by November 1, 2005.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 23, 2005
                 _________________________________________
       s0919                                                                 Clerk